Citation Nr: 1047989	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  09-50 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a respiratory 
disorder.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a lumbar spine 
disorder to include degenerative arthritis.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to an initial disability rating in excess of 20 
percent for degenerative arthritis of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to December 
1951 and from February 1952 to July 1955.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Appeals Management Center (AMC) in Washington, DC, 
and the Regional Office (RO) in Detroit, Michigan.  

In a September 2008 rating decision, the AMC in Washington, DC in 
part granted service connection for degenerative arthritis of the 
cervical spine and assigned that disability a 20 percent initial 
disability rating effective from February 4, 2003.  In a May 2009 
rating decision, the RO declined to reopen claims of entitlement 
to service connection for (1) a psychiatric disorder identified 
as a nervous condition; (2) a respiratory disorder; and (3) a 
lumbar spine disorder to include degenerative arthritis.  In that 
decision the RO also denied service connection for a left knee 
disorder and for a right knee disorder.

The Veteran perfected appeals as to the initially assigned 
disability rating for the degenerative arthritis of the cervical 
spine; and as to the denials with respect to the other issues on 
appeal.  Notably, in the September 2008 rating decision, the AMC 
granted service connection for left upper extremity 
radiculopathy, associated with the service connected degenerative 
arthritis of the cervical spine, and assigned that disability a 
10 percent initial disability rating; however he did not appeal 
as to that rating assignment, which is therefore not before the 
Board on appeal.

In October 2010, the Veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  At the hearing, the 
Veteran submitted additional evidence that was accompanied by a 
waiver of RO jurisdiction.  In addition, the undersigned agreed 
to hold the record open for an additional 60 days to afford the 
Veteran the opportunity to submit evidence in support of his 
appeal.  During this period, the Veteran submitted evidence that 
was not cumulative of other evidence of record relating to his 
back, respiratory and psychiatric disability claims.  In this 
decision, the Board reopens and grants his back disability claim 
and reopens and remands his respiratory and psychiatric 
disability claims.  As such, the Veteran is not prejudiced by the 
Board's consideration of this evidence in the first instance 
without a specific waiver of RO consideration.  As to his right 
and left knee disabilities, to extent that the evidence relates 
to these conditions, the Board notes that the evidence is 
cumulative and thus not pertinent because it merely confirms the 
existence of current right and left knee disability and therefore 
the evidence does not bear on the appeal.  As such, the Board 
will proceed to its adjudication of this appeal.  See 38 C.F.R. 
§ 20.1304(c)(2010).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issues of entitlement to service connection for an acquired 
psychiatric disorder, a respiratory disorder, a lumbar spine 
disorder to include degenerative arthritis, and the claim for an 
initial disability rating in excess of 20 percent for 
degenerative arthritis of the cervical spine, are being remanded 
and are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an August 1983 rating decision, the RO denied a claim for 
service connection for an acquired psychiatric disability 
identified then as a nervous condition, on the basis that there 
was no showing of incurrence in service.  The Veteran was 
notified of the decision and of his appellate rights.  However, 
he did not initiate an appeal.

2.  The evidence received since the August 1983 rating decision 
relates to an unestablished fact necessary to substantiate the 
claim for service connection for an acquired psychiatric 
disability.

3.  In a December 1985 rating decision, the RO denied a claim for 
service connection for a respiratory disorder identified then as 
bronchitis, on the basis that there was no showing of incurrence 
in service.  The Veteran was notified of the decision and of his 
appellate rights.  However, he did not initiate an appeal.

4.  The evidence received since the December 1985 rating decision 
relates to an unestablished fact necessary to substantiate the 
claim for service connection for a respiratory disorder.  

5. In a September 2003 rating decision, the RO denied a claim for 
service connection for a lumbar spine disorder to include 
degenerative arthritis, on the basis that there was no showing of 
a nexus with service.  The Veteran was notified of the decision 
and of his appellate rights.  However, he did not initiate an 
appeal.

6.  The evidence received since the September 2003 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim for service connection for a lumbar spine 
disorder to include degenerative arthritis.  

7.  The objective medical evidence is in relative equipoise as to 
whether a lumbar spine disorder, to include degenerative 
arthritis, is related to service.

8.  The competent evidence is against a finding that a left knee 
disorder is related to service, or that arthritis manifested to a 
compensable degree within a year following separation from active 
duty.

9.  The competent evidence is against a finding that a right knee 
disorder is related to service, or that arthritis manifested to a 
compensable degree within a year following separation from active 
duty.


CONCLUSIONS OF LAW

1.  The RO's August 1983 rating decision that denied service 
connection for an acquired psychiatric disorder identified then 
as a nervous condition is final. 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  The evidence received since the August 1983 rating decision 
is new and material; and the requirements to reopen the Veteran's 
claim for service connection for an acquired psychiatric 
disorder, have been met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2010).

3.  The RO's December 1985 rating decision that denied service 
connection for a respiratory disorder identified then as 
bronchitis is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2010).

4.  The evidence received since the December 1985 rating decision 
is new and material; and the requirements to reopen the Veteran's 
claim for service connection for a respiratory disorder, have 
been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).

5.  The RO's September 2003 rating decision that denied service 
connection for a lumbar spine disorder to include degenerative 
arthritis is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2010).

6.  The evidence received since the September 2003 rating 
decision is new and material; and the requirements to reopen the 
Veteran's claim for service connection for lumbar spine disorder 
to include degenerative arthritis, have been met.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2010).

7.  The criteria for establishing service connection a lumbar 
spine disorder, to include degenerative arthritis, are met.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2010).

8.  A left knee disorder was not incurred in or aggravated during 
military service; and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

9.  A right knee disorder was not incurred in or aggravated 
during military service; and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant 
of any information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements 
of a claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be assigned 
if service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

As to the claims reopened below and remanded to the AOJ, any 
deficiencies as to notice on the underlying claim shall be 
addressed by the AOJ at that time.

Though notification to the Veteran may not have met all of the 
requirements of the VCAA and related case law, the matters 
decided below may be addressed at this time, without further 
remand, because no errors in notice are prejudicial, and the 
Veteran has been provided all information needed for a reasonable 
person to prove these claims.  In any event, the Federal Circuit 
recently vacated the previous decision of the United States Court 
of Appeals for Veterans Claims (Court) in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), concluding that generic notice in 
response to a claim for an increased rating is all that is 
required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 
(2009). 

VA notified the Veteran of the information and evidence needed to 
substantiate and complete a claim by way of a number of letters 
provided between May 2003 and April 2010.  These documents in 
combination provided notice of what part of that evidence is to 
be provided by the claimant, and notice of what part VA will 
attempt to obtain.  

The RO informed the Veteran of the specific criteria which would 
provide a basis for the claims for service connection on appeal 
decided below.  The RO has provided adequate notice of how 
effective dates are assigned.  The claims were subsequently 
readjudicated most recently in a December 2009 statement of the 
case.  To the extent the appellant did not receive full notice 
prior to the initial decision, after pertinent notice was 
provided, the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims on appeal decided 
below.  

The claimant was provided the opportunity to present pertinent 
evidence.  The record contains service treatment and personnel 
records, and records of medical treatment received privately and 
from VA, and VA examination reports.  The duty to assist includes 
the duty to provide a medical examination or obtain a medical 
opinion when such is necessary to make a decision on the claim, 
as defined by law.  VA has not afforded the Veteran a VA 
examination with an opinion as to the etiology of his claimed 
lumbar spine disorder to include status post L3-4, L4-5 
laminectomy.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained regarding this claim, inquiry as to four factors are for 
consideration: 
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; 
(2) whether there is evidence establishing that an event, 
injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or 
with another service-connected disability; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim. 

38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Court has held that the third element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the Veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

In this case, an examination is not needed for the claimed 
bilateral knee disorders because the only evidence indicating the 
Veteran "suffered an event, injury or disease in service," or 
otherwise relates to service any bilateral knee disorders, 
consists of his own lay statements.  Such evidence is 
insufficient to trigger VA's duty to provide an examination.  

The Court has held, in circumstances similar to this, in which 
the supporting evidence of record consists only of a lay 
statement, VA is not obligated, pursuant to 5103A(d), to provide 
a Veteran with a medical examination if the Board finds the lay 
account not credible.  McLendon v. Nicholson, 20 Vet. App. at 82-
83.  Thus, there is no reasonable possibility that a medical 
opinion would aid in substantiating the claim since it could not 
provide evidence of a past event.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness of 
this adjudication.  VA has fulfilled its duty to assist the 
claimant by obtaining identified and available evidence needed to 
substantiate the claim, and, as warranted by law.  Significantly, 
the Veteran has not identified, and the record does not otherwise 
indicate that any additional evidence exists that has not been 
obtained and would be necessary for a fair adjudication of the 
claim.  Hence, no further notice or assistance is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held 
that 38 C.F.R. 3.103(c)(2) (2010) requires that the Veterans Law 
Judge who chairs a hearing fulfill two duties to comply with the 
above the regulation.  These duties consist of (1) the duty to 
fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  

Here, at the October 2010 Travel Board hearing, the Acting 
Veterans Law Judge (AVLJ) noted the basis of the prior 
determinations and indicated the elements of the claims that were 
lacking and necessary to substantiate the claims for benefits.  
These were discussed during the hearing.  In addition, the AVLJ 
sought to identify any pertinent evidence not currently 
associated with the claims folder that might have been overlooked 
or was outstanding that might substantiate the claim.  

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has 
identified any prejudice in the conduct of the Travel Board 
hearing.  By contrast, the hearing focused on the element(s) 
necessary to substantiate the claims, and the Veteran, through 
his testimony, demonstrated that he had actual knowledge of the 
elements necessary to substantiate his claim for benefits.  His 
testimony showed that he was aware of the requirements for 
service connection.   As such, the Board finds that, consistent 
with Bryant, the AVLJ complied with the duties set forth in 38 
C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims 
based on the current record.

II. Applications to Reopen Claims Based on New and Material 
Evidence

Underlying the claims to reopen on appeal, the Veteran is seeking 
entitlement to service connection for (1) an acquired psychiatric 
disorder, (2) a respiratory disorder; and (3) lumbar spine 
disorder to include degenerative arthritis.  The present appeal 
regarding the applications to reopen service connection for these 
claimed disorders, arise from a May 2009 rating decision of the 
RO.  

Notably, regardless how the claimed psychiatric disorder was 
claimed by the Veteran, or was specified in rating decisions, 
when a claimant makes a claim for a specific psychiatric 
disorder, the claimant is seeking service connection for an 
acquired psychiatric disability manifested by psychiatric 
symptoms, regardless of how those symptoms are diagnosed or 
labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The same 
logic would apply to the claimed respiratory and lumbar spine 
disorders.

Prior to the current appeals, the RO most recently denied service 
connection for (1) a psychiatric disorder identified as a nervous 
disorder, in an August 1983 rating decision; (2) a respiratory 
disorder identified as bronchitis, in a December 1985 rating 
decision; and (3) a lumbar spine disorder identified as 
degenerative arthritis of the lumbar spine, in a September 2003 
rating decision.    

A claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with the 
decision; and the decision becomes final if an appeal is not 
perfected within the allowed time period. 38 U.S.C.A. § 7105(b) 
and (c).

If not perfected within the allowed time period, rating actions 
are final and binding based on evidence on file at the time the 
claimant is notified of the decision and may not be revised on 
the same factual basis except by a duly constituted appellate 
authority. 38 C.F.R. § 3.104(a).

The appellant failed to perfect timely appeals from the rating 
decisions in August 1983, December 1985, and September 2003; 
therefore, they became final as to the claimed (1) nervous 
disorder, (2) bronchitis, and (3) degenerative arthritis of the 
lumbar spine, respectively.  38 U.S.C.A. § 7105(b) and (c).  

Thus, there are prior final decisions on these matters, and 
before reaching the underlying claims of entitlement to service 
connection, the Board must first determine that new and material 
evidence has been presented in order to establish its 
jurisdiction to review the merits of the previously denied 
claims.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The preliminary 
question of whether a previously denied claim should be reopened 
is a jurisdictional matter that must be addressed before the 
Board may consider the underlying claim on its merits. Id.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim." See 38 U.S.C.A. § 7105(c) and 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With claims to 
reopen, "new" evidence is defined as evidence not previously 
submitted to agency decision makers; and "material" evidence is 
defined as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of the 
claims sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. Id.  

To address the question of whether such evidence has been 
received, it is important to be aware of what evidence would be 
material in this case.  Basically, entitlement to service 
connection requires medical evidence of a disability, which is 
the result of disease or injury incurred in or aggravated by 
service; or which is proximately due to or the result of a 
service connected disease or injury. 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.310 (2010).

VA is required to first review for its newness and materiality 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis. See Evans v. Brown, 9 Vet. 
App. 273 (1996).  Evidence received after the last final 
disallowance is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is beyond 
the competence of the person making the assertion.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

A.  Acquired Psychiatric Disorder

The evidence available at the time of the August 1983 rating 
decision included service treatment records associated with the 
Veteran's two periods of service; VA and private treatment 
records; and the reports of VA examinations in October 1955, 
February 1957, and February 1983.  

The report of a November 1951 medical examination during service 
shows on clinical evaluation a finding of antisocial personality, 
not considered disabling.  A December 1951 report of medical 
history noted defects indicating the Veteran had an antisocial 
personality.   None of the service treatment records associated 
with the Veteran's second period of service shows any complaints, 
findings, or diagnosis of a psychiatric disorder.  

None of the remainder of the records on file at the time of the 
August 1983 rating decision contains any evidence of relevant 
complaints, findings, or a diagnosis of any present psychiatric 
disorder.  At the October 1955 VA examination, there were no 
relevant complaints and evaluation was negative.  At the February 
1957 and February 1983 VA examinations the Veteran made no 
relevant complaints; and no relevant abnormal findings are 
recorded.

The evidence received since the August 1983 rating decision 
includes reports of service treatment and other records, VA and 
private treatment records, VA examinations, hearing transcripts 
from RO and Board hearings, and lay statements.  A VA treatment 
record dated in July 1985 shows that on mental status evaluation, 
findings included that the Veteran had a diminished affect and 
was anxious.  These medical records since August 1983 also 
contain diagnoses of an acquired psychiatric disorder, identified 
as an emotional disorder (undated statement from a VA treatment 
provider noting treatment for the previous four years), and a VA 
medical problem list that includes anxiety state not otherwise 
specified (VA treatment record, June 2000).  

Lay statements received in November 2010 from the Veteran's wife 
and others attest as to the continuity of psychiatric related 
symptoms they noticed since service.  At an October 2010 Travel 
Board hearing the Veteran testified to the effect that his 
depression started during his service in the Navy due to his 
cervical spine condition and that the depression symptoms 
continued since then.  
 
This evidence received since the August 1983 rating decision 
pertaining to acquired psychiatric diagnoses and symptomatology, 
was not available at the time of the rating decision, and relates 
to unestablished facts necessary to substantiate the claim: a 
diagnosis of an acquired psychiatric disorder, and evidence 
supportive of his claim of continuity of symptoms since service.  
Notably, the previous clinical record did contain evidence of a 
personality disorder.  However, personality disorders are not 
considered "diseases or injuries" within the meaning of 
applicable legislation, and do not constitute a disability for VA 
compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2010).

Thus, the evidence received since the August 1983 rating decision 
is neither cumulative nor redundant of the evidence of record at 
the time of that denial; and also raises a reasonable possibility 
of substantiating the claim as there is now met a criterion for 
the claim as to a diagnosis of an acquired psychiatric disorder.  
See 38 C.F.R. § 3.156.  Accordingly, the Board finds that the 
evidence received after the August 1983 rating decision is new 
and material and serves to reopen the claim for service 
connection for an acquired psychiatric disorder. Therefore, the 
Veteran's previously denied claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

B.  Respiratory Disorder

The evidence available at the time of the December 1985 rating 
decision that was the last final denial of the Veteran's 
respiratory claim, identified then as bronchitis,   included 
service treatment records associated with the Veteran's two 
periods of service; VA and private treatment records; and the 
reports of VA examinations in October 1955, February 1957, and 
February 1983.  

During his second period of service the Veteran was seen in 
January 1953 for complaints that included headache, malaise, 
cough for one day, and backache.  His temperature was 100 
degrees.  Later that month he was seen at the infirmary where the 
treatment provider diagnosed common cold.  Thereafter in service 
there were no other treatment records showing relevant complaints 
or findings.  The report of the April 1955 discharge examination 
shows that the clinical evaluation for the lungs and chest was 
normal.

At the October 1955 VA examination, there were no relevant 
complaints and evaluation was negative.  At the February 1957 and 
February 1983 VA examinations the Veteran made no relevant 
complaints.  A VA treatment record dated in July 1985 shows that 
the Veteran presented at the emergency room with complaints 
including chest pain and dyspnea.  Diagnoses at that time 
included asthmatic bronchitis.

None of the remainder of the records on file at the time of the 
December 1985 rating decision contains any evidence of relevant 
complaints, findings, or a diagnosis of any present respiratory 
disorder.   

The evidence received since the December 1985 rating decision 
includes reports of service treatment and other records, VA and 
private treatment records, VA examinations, hearing transcripts 
from RO and Board hearings, and lay statements.  VA medical 
treatment records dated in October and November 2008 contain a 
problem list, which lists acute bronchitis, with an associated 
date of presumed treatment in October 2000.

The Veteran testified at the October 2010 Travel Board hearing 
that during service he was treated for about two weeks for 
bronchitis at a hospital at "Great Lakes, Illinois"; and had 
had respiratory problems since service.  He testified that he had 
to use inhalers and other medication to keep his chest clear.

In summary, at the time of the December 1985 rating decision 
there was evidence that the Veteran was treated during service in 
January 1953 for symptoms that were diagnosed at that time as a 
common cold; and that after service he was treated in July 1985 
for asthmatic bronchitis.  Unestablished at the time of that 
rating decision was whether any respiratory condition, to include 
the asthmatic bronchitis diagnosed in July 1985, constituted a 
chronic respiratory condition etiologically linked to service, by 
continuity of symptoms or otherwise linked by medical evidence.  
At the time of the December 1985 rating decision, there was a 
showing of asthmatic bronchitis only in July 1985, a number of 
years after service.  Other than the implication of the Veteran's 
claim, there was no evidence addressing any continuity of 
symptoms since service.

The Veteran's statements describing his respiratory symptoms to 
the extent he can observe them, and as to the continuity of such 
symptoms since during service, are deemed competent evidence.  
38 C.F.R. § 3.159(a)(2) (2010).  The evidence received since the 
December 1985 rating decision, includes the Veteran's testimony 
addressing the unestablished question of service connection by 
way of continuity of symptoms since service.  

In sum, the evidence received since the December 1985 rating 
decision was not available at the time of the rating decision, 
and relates to unestablished facts necessary to substantiate the 
claim-a diagnosis of a respiratory condition linked to service.  
Thus, the evidence received since the December 1985 rating 
decision is neither cumulative nor redundant of the evidence of 
record at the time of that denial; and also raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 3.156.  
Accordingly, the Board finds that the evidence received after the 
December 1985 rating decision is new and material and serves to 
reopen the claim for service connection for a respiratory 
disorder.  Thus, the Veteran's previously denied claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).

C.  Lumbar Spine Disorder 

The evidence of record at the time of the last final denial of 
the September 2003 rating decision included service treatment 
records associated with the Veteran's two periods of service; VA 
and private treatment records dated since service through 
February 2002; transcripts of hearing testimony at RO hearings 
and the reports of a number of VA examinations addressing the 
musculoskeletal system and spine conducted between October 1955 
and November 1993.  

The medical evidence on file at the time of the September 2003 
rating decision shows that the Veteran was treated during service 
for complaints associated with the trapezius muscles and that his 
April 1955 discharge examination his spine was found to be 
normal.  

At an October 1955 VA examination, the Veteran reported 
complaints associated with his shoulders and neck.  The Veteran 
made no complaints regarding the lumbar spine and no relevant 
findings or diagnosis was recorded, except that an X-ray 
examination report found the lumbar spine curved to the left.

In a March 1956 statement from Thomas A. Brown, M.D., he reported 
that the Veteran was seen in May 1955 for complaints of a painful 
back with a history of injury in 1952 during service.  Dr. Brown 
diagnosed recurrent sacroiliac sprain.

The report of a February 1957 VA examination shows a similar 
history of injury reported by the Veteran.  The report concludes 
with a diagnosis of recurrent lumbosacral strain.  

Private treatment records show that the Veteran was treated in 
December 1973 after he fell and injured his head and back at 
work, resulting in painful motion of the dorso-lumbar spine.  X-
ray examination showed hypertrophic arthritis of the lumbar 
spine.  The Veteran was treated for additional injury including 
to his back in August 1975 after he fell at work.  In a May 1983 
statement, Dr. Brown reported that the Veteran had been under his 
care since 1955, noting an initial complaint of low back pain 
following an in-service injury lifting bags of cement.

Subsequent treatment records and VA examination reports available 
at the time of the September 2003 rating decision show continued 
lumbar spine symptomatology, which the Veteran associated with 
injury in service.

At the time of the September 2003 rating decision, the RO denied 
the Veteran's claim on the basis that no new and material 
evidence had been received since a prior Board decision in May 
1996.  In that May 1996 decision, the Board had denied service 
connection on the basis that the preponderance of the medical 
evidence did "not support a nexus between the Veteran's few, 
rather vague, complaints of backache during service and the 
current claimed disability." 

The evidence received since the September 2003 rating decision 
includes service, VA and private treatment records, dated before 
and after September 2003, as well as the transcript of a RO 
hearing in June 2008 and the transcript of an October 2010 Travel 
Board hearing before the undersigned.

This evidence received since the September 2003 rating decision 
pertaining to lumbar spine symptomatology, was not available at 
the time of that rating decision, and relates to unestablished 
facts necessary to substantiate the claim.  In particular, a May 
2007 statement from Ashraf E. Mohamed, M.D., shows that he had 
treated the Veteran since 2002 including for low back pain, and 
had reviewed medical evidence from during the Veteran's second 
period of service.  Dr. Mohamed opined that the Veteran's back 
pain problem started as early as 1952, and that a medical record 
showed that the back problem existed in 1952.  In a March 2009 
statement, John M. Mufarreh, D.C. provided an opinion in effect 
that the Veteran's back condition was related to an injury in 
September 1952.

That evidence was not available at the time of the September 2003 
denial and is not cumulative or redundant of the evidence of 
record in 2003.  When considered with previous evidence of 
record-including Dr. Brown's March 1956 statement that diagnosed 
a recurrent sacroiliac sprain associated with a 1952 injury-the 
new evidence relates to an unestablished fact necessary to 
substantiate the claim.  As it tends to indicate a nexus to 
service, the evidence raises a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156.  Thus, the 
Board finds that the evidence received after the September 2003 
rating decision is new and material and serves to reopen the 
claim for service connection for a lumbar spine disorder to 
include degenerative arthritis.  Therefore, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2010).

III.  Service Connection 

A.  Governing Law and Regulations 

Service connection may be granted for disability resulting from a 
disease contracted or an injury sustained while on active duty in 
the military.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  

When determining service connection, all theories of entitlement, 
direct and secondary, must be considered by the Board if raised 
by the evidence of record, applying all relevant laws and 
regulations.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 
2004).  However, claims which have no support in the record need 
not be considered by the Board, as the Board is not obligated to 
consider "all possible" substantive theories of recovery.  That 
is, where a fully developed record is presented to the Board with 
no evidentiary support for a particular theory of recovery, there 
is no reason for the Board to address or consider such a theory. 
Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009). 

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a 
condition noted during service is not shown to be chronic, or the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a Veteran who served for ninety days on active duty develops 
arthritis to a degree of 10 percent or more within one year from 
separation from service, service connection may be presumed to 
have been incurred in service even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an injury 
that the Veteran is capable of perceiving; however, if the 
determinative issue involves a question of medical causation, 
only individuals possessing specialized training and knowledge 
are competent to render an opinion.  38 C.F.R. §§ 3.159(a)(2).  
Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 
3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has clarified that lay evidence can be 
competent and sufficient to establish a diagnosis or etiology 
when (1) a lay person is competent to identify a medical 
condition; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002).  In doing 
so, the Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so. Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the claimant 
shall be given the benefit of the doubt in resolving each such 
issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if 
the Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence is 
not in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.


B.  Bilateral Knee Disorders

Service treatment records contain no indications of any 
complaints or findings regarding injury or disease associated 
with the claimed bilateral knee disorders on appeal.  An April 
1955 report of examination at discharge from service shows that 
on examination, evaluation was normal for the lower extremities.  
The examination report contains no findings or diagnosis of any 
abnormality or injury involving the either knee.

After service, the medical records on file include private and VA 
treatment records dated from the 1950s to August 2010, showing 
treatment for various complaints and conditions, and include a 
number of VA examination reports.  Relevant medical records 
material to this adjudication include reports of VA examinations 
in October 1955, February 1957, and February 1983, which contain 
no indication that the Veteran had any problems with his knees.  

The first indication of any right knee problem is shown in an 
April 1986 VA treatment record, in which the Veteran reported a 
three day history of right knee swelling and pain, with a history 
of heavy lifting and bending two or three days before.  The 
Veteran reported he was not sure about any recent trauma, but 
that he may have had that two or three days before.  The 
assessment was mild strain/sprain of the right knee.  A radiology 
report at that time contains an assessment of minimal joint 
effusion and early or beginning degenerative joint disease.

The first indication of any left knee problem is shown in VA 
treatment records dated in March 2007.  At that time the Veteran 
presented with pain to the left knee, which the Veteran 
associated to trauma to the knee 20 years before.  He denied any 
recent trauma.  X-rays showed left knee degenerative arthritis of 
the medial compartment.  The provisional diagnosis was left knee 
pain (severe degenerative joint disease).  Private treatment 
records show that in December 2003 the Veteran underwent knee 
joint injection in treatment of knee joint arthropathy.

In an April 2007 addendum, the treatment provider noted that the 
Veteran presented himself at that time, requesting that the 
provider add to the record that he first injured his left knee in 
1952 when unloading cement bags from a train.

The Veteran testified at an October 2010 Travel Board hearing 
before the undersigned.  He testified that during service he 
injured his knees, which were treated at that time.  This 
included injury when lifting heavy bags of cement, and also as a 
result of falling on them during service. 

In summary, service treatment records show no complaints, 
findings, or treatment for any injury or disease referable to the 
claimed bilateral knee disorders.  There is no medical evidence 
in service of any left or right knee injury, or of relevant in-
service complaints or findings pertaining to the left or right 
knee.  Also, there is no evidence to etiologically link the 
current left or right knee conditions to service. 

There is no medical evidence during or after service showing that 
the Veteran's left or right knee was injured during service other 
than the Veteran's statements and testimony.  Though the Veteran 
is competent to provide lay evidence on this matter, the 
Veteran's assertions of bilateral knee injuries and treatment in 
service, are not credible to the extent that medical record 
evidence in service is absent for such injury.  Further, such 
assertions, made long after service, conflict with the Veteran's 
statements made initially at the time he first sought treatment, 
for the right knee in April 1986, and for his left knee in March 
2007.  

Notably, the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.  See Buchanan v. Nicholson, 451 F. 3d 1331, 
1337 (Fed. Cir. 2006).  If the Board concludes that the lay 
evidence presented by a Veteran is credible and ultimately 
competent, the lack of contemporaneous medical evidence should 
not be an absolute bar to the Veteran's ability to prove his 
claim of entitlement to disability benefits based on that 
competent lay evidence.  Id.  

However, the Veteran's assertions in this case, that he injured 
his knees and they were treated during service, conflicts with 
his initial statements made when first receiving treatment: to 
the April 1986 treatment provider (right knee), when he reported 
a three day history of right knee symptoms may be due to injury 
at that time; and to the March 2007 treatment provider (left 
knee), when he reported left knee symptoms associated with trauma 
to the knee 20 years before, which would be in 1987.  Based on 
the foregoing, the Board finds that the Veteran's assertions as 
to such bilateral knee injuries having occurred in service are 
not credible as they are inconsistent with the medical record 
evidence, and on that basis of little probative value compared 
with the remainder of the competent medical evidence.

Overall then, service connection may not be established in this 
case for left or right knee disorders based on chronicity in 
service or post-service continuity of symptomatology for a 
disorder seen in service.  38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495 (1997). 

Here, notwithstanding the Veteran's assertions of bilateral knee 
injuries in service, there is no evidence in his service 
treatment records that support these assertions.  No other post-
service treatment records contain an opinion or otherwise link 
any current left or right knee condition to military service.  
Even the Veteran's initial statements during treatment are 
counter to his claim.  Thus, the Board finds that post-service 
evidence including medical records, as a whole, together with the 
Veteran's earlier statements provide negative evidence against 
the Veteran's bilateral knee claims as they reveal symptomatology 
of the knees that began many years after service.

While the Veteran's contentions have been considered carefully, 
these contentions are outweighed by the medical evidence of 
record, which does not demonstrate that the claimed bilateral 
knee disabilities on appeal are attributable to active service.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
The negative evidence of record is of greater probative value 
than the Veteran's statements in support of each of his claims on 
appeal.

Further, there is no evidence of any arthritis to a compensable 
degree within one year of service separation.  This precludes 
granting service connection for any claimed arthritis involvement 
in the knees on the basis of pertinent presumptive regulations.  
38 C.F.R. §§ 3.307, 3.309.

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against the claim for service 
connection for a left or right knee disorder.  Thus, the benefit-
of-the-doubt rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

C.  Lumbar Spine Disorder to Include Degenerative Arthritis

Service treatment records during the Veteran's first period of 
active duty (USN from September to December 1951), shows no 
indication of any lumbar spine injury or disease.  A separation 
examination in November 1951 clinically and radiographically 
(chest X-ray) demonstrated scoliosis.  

During the Veteran's second period of service from February 1952 
to April 1955, service treatment records show that he was seen in 
September 1952 complaining of a "tired feeling" around his 
shoulders and upper back.  Physical examination was negative.  He 
was seen in January 1953 for complaints including of backache for 
months.  No diagnosis was recorded.  

The Veteran was treated in October 1953 for myositis of the 
trapezius muscles.  He was treated again in May 1954 for 
recurrent pain in the trapezius muscles for the past year.  He 
reported at that time that the onset of the pain occurred 
following a strain after lifting heavy weight.  The treatment 
provider noted that the Veteran was working in the commissary and 
lifting boxes that weighed 30 to 50 pounds, but he had not 
noticed any relationship to weightlifting.  Physical examination 
at that time showed moderate muscle spasm of the upper portions 
of the trapezius and suprascapular muscles with tenderness over 
the same point and on stretching of the same muscle.  The 
impression was myositis.  

The Veteran was seen in early August 1954 for pain in the 
trapezius muscles; the examiner at that time opined that it was 
of emotional origin.  He was seen in November 1954 for the same 
problem.  When seen two days later, he complained of pain in the 
left side of the face and neck; an apparent reddened throat was 
noted on the latter occasion and he was treated with an 
antibiotic.  Massage and heat treatment to his posterior neck and 
shoulders were prescribed one day later.  He was referred to the 
orthopedic clinic in January 1955 for evaluation of burning in 
the muscles of the back of approximately one year's duration and 
not relieved by massage, heat or Novocain injection except for 
slight, temporary relief.  

The referring physician believed the Veteran's symptoms were 
functional in origin and an orthopedic clearance was requested so 
that he could be referred to a psychiatrist.  The orthopedic 
consultant noted the Veteran's complaint of pain was in the left 
posterior shoulder region which the Veteran dated to an accident 
sustained during service while helping to move a jet engine two 
years earlier.  It was noted that apparently there was a sudden 
twisting motion at that time; the Veteran indicated that he had 
had extensive X-rays performed but none were sent with him.  The 
physical examination was negative.  A mental hygiene clinic 
appointment was suggested.

During an April 1955 examination at discharge, no pertinent 
abnormal clinical findings or diagnoses were recorded; and 
clinical evaluation of the musculoskeletal system, including the 
spine, was recorded as normal.  

In July 1955 the Veteran submitted a claim for service connection 
for residuals of a back injury.  At that time the Veteran 
indicated that he sustained the in-service back injury in 
September 1952.

The Veteran underwent a VA general medical examination in October 
1955, which did not include any complaints or findings with 
respect to the lumbar spine/low back area.  

A report of a VA X-ray examination of the Veteran's entire spine, 
dated in March 1956, shows that the radiologist reported that the 
entire thoracic spine curved to the right slightly, and the 
lumbar spine curved to the left.  No other abnormalities were 
seen.  

In a statement dated in March 1956, Thomas A. Brown, M.D., 
reported that the Veteran was seen in May 1955, i.e. during 
service, complaining of a painful back.  Dr. Brown stated that 
the Veteran's history revealed that he suffered injuries in 1952 
during service.  The diagnosis was recurrent sacroiliac sprain.  
Dr. Brown further noted that the Veteran had received remedial 
and palliative treatments until August 1955.    

The Veteran underwent a VA medical examination in February 1957.  
His reported history remained essentially unchanged.  Physical 
findings included tenderness on pressure over the L5 - S1 region 
on deep pressure and vague paravertebral pain.  The examiner 
noted that the Veteran undressed easily but with caution with his 
back slightly bent without a list or scoliosis.  An X-ray 
examination of the lumbosacral spine showed a considerable 
increase in the lumbosacral angle with an increase in the normal 
curve; no other bone or joint pathology was noted.  The 
radiologist report contains an impression of unstable lumbosacral 
joint.  The clinical diagnosis was recurrent lumbosacral strain.

In a statement dated in August 1972, John W. Moore, Jr., M.D., 
reported that the Veteran had been seen many times for persistent 
back pain in the lumbosacral region.  A history of a back injury 
was noted.  Private medical records, dated from 1975 to 1982 
include a medical record dated in November 1975, in which 
Dr. Moore reported that the Veteran was examined in December 1973 
after he fell and injured his head and back while working for the 
Chrysler Corporation.  It was noted that he received emergency 
treatment at a hospital.  Clinical findings included painful 
motion of the dorsolumbar spine.  An X-ray examination of the 
lumbar spine revealed hypertrophic arthritis.  The clinical 
diagnoses were contusion of the lumbar spine musculature and 
hypertrophic arthritis of the lumbar spine.  

Dr. Moore reported that the Veteran was treated in August 1975 
for a reinjured back, right shoulder, forearm, wrist and hand 
after a fall at work.  He noted that the Veteran had been unable 
to work since the second injury in August 1975.  Medical records 
from Dr. Brown, dated in November 1975, note that the Veteran was 
examined in December 1973 after falling and sustaining head and 
back injuries while working for the Chrysler Corporation one day 
earlier.  Clinical findings included muscular spasms in the 
lumbosacral area.  The diagnoses included traumatic myofascitis 
of the dorsolumbar spine.  It was noted that the Veteran was 
unable to perform his duties from December 1973 to July 1975 and 
was permitted to return to work with restrictions in July 1975.  

Private treatment records show that the Veteran underwent an 
examination in November 1982 by a neurologist.  The Veteran 
complained of pain and weakness in his right leg with limitation 
of leg movements and difficulty in walking.  The Veteran reported 
that in September 1976 he was shot approximately four times 
during a robbery attack; and that right leg and left shoulder, 
arm and forearm injuries were sustained at that time.  It was 
noted that he dragged his right leg and had difficulty flexing 
his right hip.  The impression was weakness of the right leg and 
left arm secondary to gunshot wounds in 1976; the neurologist 
also noted indication of left brachial plexus and right femoral 
nerve involvement, which caused weakness and limitation of 
movements and difficulty walking.

The Veteran underwent a VA orthopedic examination in February 
1983.  He said that he injured his low back and thoracic (mid) 
back while lifting bags in 1953.  He indicated that he was 
treated with injected medication in 1955 and currently with heat.  
Examination addressed the cervical and thoracic spine and 
shoulders.  Physical examination findings were absent with 
respect to the low back.  

In a statement dated in May 1983, Dr. Brown reported that the 
Veteran had been under this care since 1955.  It was noted that 
his initial complaint was low back pain with a history of an in-
service injury lifting bags of cement.  It was further reported 
that he had had frequent attacks of low back pain since that time 
and was physically and permanently disabled.  Dr. Brown added 
that the Veteran's medical records dated from 1955 through 1976 
were lost and, therefore, no further information was available.  

Additional medical records, dated from 1984 to 1988, show that 
the Veteran was treated on an outpatient basis for a variety of 
complaints and ailments, including pain and limitation of motion 
of the back.  

The Veteran underwent a VA electromyography study in October 
1989.  Findings were reported at that time to be suggestive of 
L5 - S1 radiculopathy involving the paraspinal muscles on the 
left side.

VA outpatient clinic records, dated in 1990 and 1991, reveal the 
Veteran was seen for a number of complaints and ailments.  When 
seen in August 1990 by physical therapy, his diagnoses were 
reported as degenerative joint disease of the cervical spine and 
sciatica.  He stated that his neck had been a problem since he 
was "beat up by the police" 2 or 3 years ago.  Clinical 
findings included multiple tender areas to palpation over the 
rhomboid and trapezius muscles, left more than right.  Treatment 
recommendations included moist heat to the cervical spine and 
back.    

The Veteran underwent a VA compensation examination in April 
1991.  He complained of pain in his upper back since 1952 or 
1953.  There are no complaints or findings pertaining to the 
lumbar spine or low back.  

The Veteran testified at a hearing at the RO in September 1991 
that he received treatment from Dr. Brown during service for back 
disability.  He attributed those disabilities to unloading 50-, 
75- and 100-pound bags of cement while on active duty; he 
testified essentially that he developed chronic neck, chronic 
upper back and chronic low back disabilities as the result of his 
in-service duties.  

The Veteran had a VA compensation examination in March 1993.  He 
gave a history of a back injury lifting 100-pound bags during 
service.  He complained of pain in his cervical spine, going to 
the lumbar spine, sometimes burning in the neck to the left 
deltoid.  Physical examination of the low back was normal with no 
objective evidence of pain on range of motion.  Spine X-rays 
revealed minimal narrowing of L3-4.  There was minimal scoliosis 
of the thoracolumbar spine.  The diagnoses included 
osteoarthritis of the lumbar spine, with no history suggestive of 
a disc syndrome.  

Additional VA outpatient clinic records show that the Veteran was 
seen on a number of occasions from 1992 to 1993 for various 
complaints and ailments.  A number of abnormal clinical findings 
pertaining to the shoulders, neck, and upper and lower back were 
reported during the early 1990s including some decreased ranges 
of motion.  

The Veteran testified at a September 1993 hearing conducted at 
the RO.  His testimony remained essentially unchanged.  He said 
that he lifted bags during service that weighed from 75 to 150 
pounds and he recalled one incident when some cargo fell on him.  
He said that he was hospitalized for that injury and he recalled 
that X-rays were obtained at that time.  He further testified 
that he received treatment for his low back while on active duty.  
He said that he has had recurrent symptoms including of the low 
back ever since, including pain, weakness, and limitation of 
motion.

The Veteran underwent a VA orthopedic examination in November 
1993.  A thorough orthopedic examination was performed, including 
evaluations of the low back.  The orthopedic physician opined 
that the Veteran had no evidence of any lumbar abnormality.  X-
rays of the lumbar, spine revealed degenerative changes and 
moderate facet arthropathy at L4-L5 and L5-S1.  A CT scan of the 
lumbosacral spine revealed bulging discs without significant 
encroachment on the dural sac in the lumbosacral portion of the 
spine.  

The Veteran testified at a hearing at the RO in July 1995.  His 
statements at that time remained essentially unchanged from 
earlier hearing testimony.  

A May 2007 statement from Ashraf E. Mohamed, M.D., shows that he 
had treated the Veteran since 2002 for conditions including low 
back pain.  He stated that he had reviewed medical evidence for 
the period since during the Veteran's second period of service.  
Dr. Mohamed opined in essence that the Veteran's back pain 
problem started as early as 1952 and that a medical record showed 
that the back problem existed in 1952.  

In a March 2009 statement, John M. Mufarreh, D.C. provided an 
opinion to the effect that the Veteran's back condition was 
related to an injury in September 1952.

In an October 2009 statement, Dr. Mohamed stated that the Veteran 
provided him with treatment records for review, which were from 
Dr. Brown going back to 1952 when the Veteran was in the Air 
Force.  Dr. Mohamed stated that these records show that Dr. Brown 
mentioned that the Veteran's lower back problems started because 
of heavy lifting during service.  Dr. Mohamed stated that 
according to the reviewed records, the Veteran had had his low 
back pain on and off since that time.  Based on review of these 
records, Dr. Mohamed opined that the problem started a very long 
time ago when the Veteran was in service, and the problem was 
aggravated over time by age and through other injuries a few 
years ago.  The statement concludes with an impression including 
of lumbar facet disease and lumbar radiculopathy.

In an undated statement from Dr. Brown, he stated that he had 
treated the Veteran for his back condition for the past 30 years 
since the Veteran was still in the Air Force. 

These four statements discussed immediately above all provide 
opinions favorable to the Veteran's claim, that his diagnosed 
lumbar spine disability is etiologically related to service, to 
include injury involving lifting very heavy weights in service.  
These opinions are based on a review of the Veteran's medical 
records, the Veteran's lay report of his symptoms of symptoms in 
service and since that time, and the examiner's physical 
examinations of the Veteran's low back.  

Notably, the Veteran is fully competent to attest to his 
observations of his lumbar spine symptomatology, to include 
attesting as to a continuity of symptomatology after discharge.  
Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2). 
The Veteran credibly testified that he had symptoms of the low 
back in service, and was treated for related symptoms soon after 
service ended.  To a great extent, these statements are supported 
by the clinical record.  The Board finds that the Veteran's 
testimony and statements on these matters have been consistent 
since the 1950s, and are credible, and that the treatment 
providers fairly relied on those statements in providing their 
opinions on the matter of nexus with service.

Based on the foregoing, the Board finds that the evidence of 
record is at least in relative equipoise as to whether a lumbar 
spine disorder including arthritis, is related to service.  
Accordingly, resolving all reasonable doubt in the Veteran's 
favor, the Board finds service connection is warranted.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.303, 3.304.


ORDER

New and material evidence has been received to reopen service 
connection for an acquired psychiatric disorder; the claim is 
reopened.  To this extent, the appeal is granted.

New and material evidence has been received to reopen service 
connection for a respiratory disorder; the claim is reopened.  To 
this extent, the appeal is granted.

New and material evidence has been received to reopen service 
connection for a lumbar spine disorder to include degenerative 
arthritis; the claim is reopened

Service connection for low back disability to include 
degenerative arthritis is granted. 

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.


REMAND

In light of the Board's decision reopening service connection for 
an acquired psychiatric disorder and a respiratory disorder, a 
remand of the underlying service connection claims is necessary 
to accord the RO an opportunity to adjudicate these issues on a 
de novo basis.  For the reasons discussed below, a remand is also 
necessary for purposes of further development with respect to 
those underlying claims; and regarding the Veteran's claim for an 
initial disability rating in excess of 20 percent for 
degenerative arthritis of the cervical spine.

Regarding the reopened claims, as discussed in the adjudication 
above, there is evidence of an acquired psychiatric disorder and 
a respiratory disorder.  None of the medical records, however, 
contain evidence clearly relating to an etiological nexus between 
any current acquired psychiatric disorder, respiratory disorder, 
or lumbar spine disorder to include degenerative arthritis, and 
service or service-connected disability.  However, as discussed 
in the adjudication above there is evidence indicating that the 
diagnosed disorders may be associated with incidents of service; 
including competent statements of the Veteran regarding 
continuity of symptoms he is capable of perceiving.

Based on the foregoing, and since the information and evidence of 
record does not contain sufficient competent medical evidence on 
nexus to decide the claims, a medical examination with pertinent 
opinion is necessary to decide the claims. See 38 C.F.R. § 
3.159(c)(4).  

Regarding the initial disability rating claim, the most recent VA 
examination evaluating the Veteran's cervical spine condition was 
performed in August 2008.  The record shows that since then, when 
seen privately for treatment in March 2009, the Veteran reported 
that he had reinjured his neck in December 2008, and since then 
had complaints of neck pain radiating from the cervical region to 
the suboccipital, interscapular region, and into both upper 
extremities along the posterior aspect of the shoulders, arms and 
forearms.  He reported pain and numbness.  This and the Veteran's 
testimony at the October 2010 Travel Board hearing indicates that 
his cervical spine condition had become worse.  As such, the 
Board has no discretion and must remand this matter to afford the 
Veteran an opportunity to undergo a contemporaneous VA 
examination to assess the current nature, extent and severity of 
his cervical spine disability.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43,186 (1995).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is requested.)

1.  Associate any pertinent, outstanding 
records with the claims folder.  

2.  Schedule the Veteran for appropriate VA 
examinations of his claimed acquired 
psychiatric and respiratory disorders to 
determine the nature and etiology of any 
disability found; and examination of his 
service-connected degenerative arthritis of 
the cervical spine, to determine the extent 
and severity of associated orthopedic and 
neurological impairment.  The claims folder 
should be made available to and reviewed by 
the respective examiners.  All appropriate 
tests and studies should be conducted, and 
the respective examiners should elicit from 
the Veteran a history of relevant in-service 
injury or disease and relevant symptoms since 
during service.  A complete rationale for any 
opinion expressed and conclusion reached 
should be set forth in a legible report.  

A.  Regarding the claimed acquired 
psychiatric and respiratory disorders, the 
respective examiners should diagnose all 
psychiatric and respiratory disabilities 
found to be present.  The respective examiner 
must opine as to whether it is at least as 
likely as not that the Veteran has (1) an 
acquired psychiatric disorder, and/or (2) 
respiratory disorder, that is related to or 
had its onset in service; or in the case of a 
psychosis or arthritis, began within one year 
after discharge from service in July 1955.  

In doing so, the examiner must specifically 
acknowledge and discuss the competent and 
credible lay evidence regarding the 
occurrence of any in-service injury or 
disease reported by the Veteran; as well as 
competent and credible lay testimony 
regarding the continuity of respective 
symptomatology since service.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (examination found 
inadequate where examiner did not comment on 
the Veteran's report of in-service injury and 
relied on the lack of evidence in the service 
medical records to provide a negative 
opinion).  

B.  Regarding the service-connected 
degenerative arthritis of the cervical spine, 
the Veteran should be examined to determine 
the severity of the disability including both 
orthopedic and/or neurologic manifestations.  
The report should provide a detailed review 
of the Veteran's current complaints.

The examiner must provide a complete 
rationale for any opinion offered in the 
respective examination reports as to the 
nature and extent of severity of the 
orthopedic and neurologic manifestations of 
the service-connected degenerative arthritis 
of the cervical spine.  

The examiner should provide comment as to 
whether the Veteran has incapacitating 
episodes associated with his service-
connected cervical spine disorder, and if so, 
document the frequency of such incapacitating 
episodes.  

The examiner should also report all findings 
and note all associated symptoms of the 
service-connected cervical spine disability.  
The examiner should provide the range of 
motion of the cervical spine in degrees.  The 
examiner should note all symptoms such as 
pain, stiffness, or aching in the area of the 
spine affected by injury, as well as muscle 
spasm, guarding, or abnormal gait.  The 
examiner should note the presence of 
objective evidence of pain, excess 
fatigability, incoordination and weakness, 
and any additional disability due to these 
factors.  

3.  Then readjudicate the Veteran's claims.  
If a benefit sought remains denied, the 
Veteran and his representative must be 
furnished an SSOC and be given an opportunity 
to submit written or other argument in 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


